DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections
The objection to the specification for reciting on page 51, line 13 “(JHK SEQ ID?)” is withdrawn.  Applicant removed this recitation.
The objections to claims 7, 9, and 13 are withdrawn.  Applicant amended the claims as suggested in the prior office action.  As such, the objections are withdrawn.al

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show color discernment as described in the specification.  Page 8, [0017] of the specification describes features of Figure 22A-22D.  In this paragraph it recites, “yellow cells” in line 2, “human iPSC cells (yellow)” in lines 5-6, “DAPI, blue” in line 8, and “human iPS cells (yellow)” in line 11.  The yellow and blue cannot be discerned because the drawings are in black and white.  Similarly, page 9, [0018], line 2; [0019], line 2; [0020], line 2; [0021], line 4; [0022], lines 5 and 7 recite “red”, which cannot be discerned in the black and white drawings.  [0020], page 9, line 3; [0021], line 4; [0022], lines 6 and 7 also recite “green” which cannot be discerned in the black and white drawings.  Page 9, [0022], line 7, also recites “blue” which cannot be discerned in the black and white figures.  On page 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This objection can be overcome by removing the color terms and describing what the color are actually discerning.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
Applicant traverses this rejection and requests reconsideration and withdrawal of the objection.  Applicant submits the requested color drawings with petition to accept color drawings.  
In response, the petition to accept color drawings was denied because the language pertaining to color drawings was placed at the beginning of the specification and not as the first paragraph under the Brief Description of Drawings as required.  See the Petition Decision dated 2/22/2021.  As such, the objection of record is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 37, as amended or originally presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
	Nature of Invention:  Generating human tissues or organs in non-human animals by blastocyst/embryo complementation for transplanting or administering to humans for therapeutic purposes.
	Breadth of the Claims: The scope of the claims is not particularly broad.  The tissues/organs being generated are human and a derived from human naïve state stem cells.  “Naïve state stem cells” refers to a cell that is at an earlier state of pluripotency than an epiblast which is considered a prime state pluripotent stem cell.  As such, while the claims do not recite that the naïve stem cell is a pluripotent stem cell, the specification and art recognize naïve state versus a primed state for two cell types: lymphocytes, which are not stem cells, and pluripotent stem cell.  As such, reciting 
	Specifications Guidance:  The specification teaches the following (all citations are from the pre-grant publication): 
[0268] The present invention discloses methods for generating, maintaining or proliferating human stem cells in a naive state and using the resultant cells in a non-human host animal or a fertilized egg, blastocyst or embryo of a non-human animal in order to generate chimeric organisms or animals that are comprised of DNA of the non-human host and DNA of the human donor stem cells. Limbs, nerves, blood vessels, tissues, organs, or factors made in them, or secreted from them, of a chimeric species that contains some human DNA, can be harvested for several uses including transplant into humans, administration into humans for medicinal benefit, including anti-aging, and scientific experiments including drug testing and disease modeling. [0269] In a first method, human naive state stem cells are generated, maintained or proliferated by contacting human primed state stem cells with an NME family protein or an agent that dimerizes the MUC1* growth factor receptor. [0270] In a second method, human naive state stem cells are generated, maintained or proliferated by inducing somatic cells to revert to a less mature state, such as through 
	Working Examples:  The working examples solely provide specific guidance to making naïve state pluripotent stem cells in culture.
	Thus while the specification provides specific guidance to a means of generating naïve state pluripotent stem cell, the specification solely provides prophetic, general guidance to a means of generating human organs and tissues by using the naïve state pluripotent stem cells to make chimeric non-human host animals.  The specification fails to provide specific guidance to whether or not the naïve state human pluripotent stem cells produced by their method are capable of contributing to non-human zygotes, embryos, blastocysts, fetuses in a manner that result in transplantable human tissues or organs.  Therefore the specification fails to enable a method capable of contributing to non-human zygotes, embryos, blastocysts, fetuses in a manner that result in transplantable human tissues or organs as claimed.
State of the Art:  The art at the time of the invention and post-filing teach that inter-species embryo/blastocyst/fetus complementation was highly unpredictable.  Around the effective filing date of the instant application, Wu 2016 (Wu et al. Reprod. Dom. Anim. 51(Suppl. 2):18-24, 2016) teach that rat pluripotent stem cells (PSC) were introduced into mouse blastocysts lacking Pdx1-null expression.  The mice developed from these chimeric blastocyst comprised rat pancreases, demonstrating that rat-mice chimeras could generate exogenous organs.  However, when rat PSC were introduced into mouse blastocyst lacking Sal1 gene expression, kidneys did not develop in the mouse implicating that key molecular interactions between mesenchyme and the ureteric buds during kidney develop are not conserved between the two species (p. 20, col 1, par 1).  Thus, Wu 2016 demonstrates that not all developmental functions and gene involved in organogenesis are predictably conserved between different species, even closely-related species at is the case with mice and rats.  
Regarding the use of human PSC with non-human animal blastocyst complementation, Wu 2016 reports, “Although this is an exciting possibility, two major challenges have to be overcome for targeted in vivo tissue and organ generation using hPSCs: first, we need to have a robust protocol for the generation and propagation of chimeric-competent human PSC; second, we need to solve the issue of stochastic chimeric contribution of PSC”.  See page 19, last paragraph before section 2. Wu 2016 states, “To generate human organs in pigs using blastocyst complementation, another key to success is the right human PSCs that contribute to early pig development for the generation of chimeric human-pig embryos.  Although we have gained considerable mechanistic understanding of pluripotency, the majority of information was derived from This inefficiency of intermixing human and mouse cells in early development is likely a result of divergent early development processes between primates and rodent…the inefficiencies of existing naïve hPSC to contribute to chimeric formation in mouse is casting doubts whether this will be a viable approach.  It remains to be seen whether this will also be true with large animal species such as pigs. Further studies on improving chimeric efficiencies of hPSC in an animal host are warranted to term the dream of xeno-human organ generation into reality.” See p. 21, col 2, last paragraph to p. 22 end of article.  
While the instant application provides strides to means of identifying naïve state pluripotent stem cells, it has not provided guidance to whether those cells, more particularly human naïve state pluripotent stem cells, made the method of the application can effectively and predictably contribute to a non-human embryo, let alone a fetus, in a way that predictably results in transplantable human organs or tissues or a therapeutic application thereof as claimed.  Post-filing, Wu teaches that at the time of filing and post-filing such human naïve state pluripotent stem cells that could contribute to a non-human animal embryo had not been produced and that it is not apparent that such chimeric animal formation to produce transplantable human tissue and organs will be obtainable.  Thus Wu teaches that the claimed method is at least unpredictable and was not possible at the time of effective filing of the instant application.  
In the post-filing art of Wu 2017 (Wu et al.  Cell 168:473-486, 2017), it optimistically reports, “The procedures and observation here on the capability of human pluripotent stem cells to integrate and differentiate in a[n] ungulate embryo, albeit at a low level and efficiency, when optimized, may constitute a first step towards realizing the potential of interspecies blastocyst complementation with hPSCs…Ultimately, these observations also raise the possibility of xeno-generating transplantable human tissue and organs towards addressing the worldwide shortage of organ donors”.  See paragraph bridging pp. 483 and 484.  
Thus, while reporting post-filing a positive step in the direction toward, making transplantable human tissues and organs via interspecies chimeras and blastocyst 
Levine and Grabel (Stem Cell Research 24:128-134, 2017) reports, “Chimera farming for human organs has numerous scientific hurdles to overcome before clinical implementation, including immune rejection and the transmission of animal infectious agents, though these concerns have been or are being addressed using genetic approaches (Wu and Izpisua Belmonte, 2016; Niu et al., 2017). It remains to be determined what stage human PSCs will consistently produce the optimal level of chimerism in a host embryo of a specific species. Human PSCs may end up forming teratocarcinomas or other tumor types, or alternatively may make contributions to off-target tissues causing an unexpected and unwanted outcome. To address these two concerns, it may be necessary to use a more lineage-restricted progenitor cell than aPSC (Rashid et al., 2014). Approaches that efficiently generate the mutation that leads to organ deficiencies in larger animal models will need to be developed. Here the use of CRISPR-Cas9-mediated zygote genome editing, already successfully documented for mouse and larger species as well, including pig (Hai et al., 2014), will likely be an effective tool (Wu et al., 2017).”  See p. 131, section 4, last paragraph.
Thus, Levine and Grabel further teaches that post-filing, and therefore at the time of effective filing, the instantly claims invention had many scientific hurdles to overcome to be enabled.  Particularly human PSC that effectively contribute to non-human embryos, blastocytes, or fetus, without teratoma formation and that predictable arrive at 
Amount of Experimentation:  As discussed in the prior art above, a great deal of experimentation, greatly beyond routine optimization, would be need to determine IF the instantly claimed invention is enabled.  Thus amount of experimentation is considered undue.
Thus, the instant claims lack enablement because the specification fails to provide adequate specific guidance to a means of producing a chimeric non-human animal with human naïve stage pluripotent stem cells that predictably generates human tissues and organs that can be transplanted or implanted into a human subject or used for therapeutic treatment of a person.  The art at the time of effective filing and post-filing teaches that method of generating human organs or tissues for transplantation was not possible, thus is highly unpredictable, and would require an undue amount of experimentation to determine if the xeno-generating human organs and tissues for transplantation is even possible.  Thus the art fails to supplement the shortcomings of the specification and the amount of experimentation is undue.
.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
Applicant submits that the basis of the present invention is that naïve stem cells from human can be incorporated into inner cells mass of a morula or blastocyst of a non-human host organism.  Such naïve stem cells can be generated by contacting stem cells with a NME protein such as NME7.  However, in order for the naïve stem cells to grow in the host organism of a human/non-human chimera, the host organism also must be able to express a human like NME protein. Some animals express human-like NME protein and some do not.  Incorporation of human naïve stem cells into a non-human inner cell mass of formation of a human-non-human chimera would require that the non-human species either be transgenic so as to express human NME and/or MUC1 gene, or the non-human species should express a NME protein that is homologous enough to a human NME that host expression of NME would support interaction with the MUC1 expression on the human xenografted cells.  Applicant further submits that in view of the above explanation and the presently submitted amendments to the claims, the presently claimed invention is fully enabled by the application.
In response, Applicant above explanation has been carefully considered and respectfully not found persuasive because the above explanation of how the invention 

The following rejection of record has been modified to take into consideration the amendments to the claims:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, and 15-17, as amended or originally presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites, “wherein the agent that maintains stem cells in the naïve state….is an NME protein, 2i, or 5i”.  

Claim 8 dependents upon claim 7 and thus also lack adequate written description for the claimed elements “5i”, “chemical” agent, and “nucleic acid” agent as well.
Claim 15 recites, “at least 75%, 85%, 90%, or 95% homologous to the native NME protein sequence.”  Claim 16 recites, “at least 80% homologous” and claim 17 recites, “at least 85% homologous”.  
The specification provides description for NME proteins, NME7, NME7-AB, MNE7-X1, dimeric NME1, and NME6.  The specification also provide description of some sequences alignments and sequence identity between mouse, primate, sheep, and pig sequences for NME7.  However, the breadth of the claimed sequences encompassed by at least 45%-95%, 60%, and 70% encompasses a vastly larger number of sequences, derivative sequences, fragment sequences, etc having diverse sequence structure.  Thus, a disclosure of a handful of NME proteins sequences does not adequately describe a representative number of species to the effect of describing the complete structure of the genus of homologous sequences encompassed by the 

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
Applicant submits the amendments to the claimed address all of the rejections in the written description rejection.  Applicant further submits that “5i” in claim 7, support can be found, including Theunissen et al, in paragraph [00388] in the application and Exhibit A, in which 5i or alternatively 5i/L inhibitor cocktail is discussed at page 477 and throughout the journal article.  Accordingly the specification provides full support for the term “5i”.
In response, paragraph [0038] states the following regarding “5i”: “Others have reported that inhibitors called ‘2i’ (Silva K et al 2008) and ‘5i’ (Theunissen TW et al 2014) are able to maintain stem cell in a more naïve-like state.  Treatment with the ‘2i’ inhibitors or ‘5i’ inhibitors caused stem cell to revert to a more naïve state.”  So as discussed in Applicant’s response, Theunissen et al is provided as an example of a prior art that teaches an example of a ‘5i’ inhibitor cocktail.  However, the specification does not 
Regarding the sequence homology in claims 15-17, Applicant submits that the lower recited percentages of homology have be canceled.  As such, these claims have adequate written description.  In response, again Applicant has not described any variant with 75%-95% homology and have only described the full length sequences.  The specification teaches human NME has a newly found function of converting stem cell to a naïve state and maintaining them in a naïve state.  The specification does not provide any description to what parts of the NME protein must be conserved and what can be changed or even if 75%-95% of the protein can be changed and be functional.  As such, the specification fails to adequately describe the genus of NME protein variants claimed.
Overall, Applicant’s argument are not found persuasive because the amendments do not address all the issues of written description.  Thus the rejection of record is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 12-17, as amended or originally presented, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “5i”.  This appears to be an abbreviation but it is not apparent for what the abbreviation stands.  The specification also does not define this term.  As such, the metes and bounds of the term are not apparent.
Claim 8 depends upon claim 7 and thus also comprise the indefinite subject matter of claim 7.
Claim 12 recites, “NME protein having a sequence that is homologous to the native sequence of the species of the stem cells to be generated”.  This claim depends upon claim 1 which identifies the species of stem cells to be generated as “human native state stem cells”.  However, humans have many NME protein sequences and homologous variants thereof.  As such, it is not apparent which of the many NME protein sequences would be considered “the native sequence”.   As such, claim 12 is indefinite.

Also claims 15, 16, and 17 all recite, “the native NME protein sequence of the species of the stem cells to be generated’.  This recitation is indefinite for the reasons discussed above.
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
Applicant submits that support for “5i” can be found in the literate, including Theunissen et al, which is referred to at paragraph [00388] in the application and attached herein Exhibit A, in which 5i or 5i/L inhibitor cocktail is discussed on page 477 and throughout the journal article.  Accordingly, it is believed that the term ‘5i’ is definite.
In response, Applicant may intended for ‘5i’ to have the meaning used in Theunissen et al Exhibit A, however, the specification does not specifically indicate that ‘5i’ is specifically limited to the meaning used in Theunissen et al.  Thus, ‘5i’ is not limited to such limitations as described in Theunissen et al.  “5i” is merely an abbreviation and its meaning in the claim must stand alone. The specification does not describe the actual intended structural features of this limitation and thus it is not apparent exactly what the metes and bounds of ‘5i’ are.  Since the metes and bounds of ‘5i’ are not clearly delineated in the claim and the specification does not prescribe a specific meaning to ‘5i’, the term and thus the claims do not particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, 

	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632